Title: To James Madison from William Spencer (Abstract), 23 May 1805
From: Spencer, William
To: Madison, James


23 May 1805, Georgetown, Eastern Shore, Maryland. “In a letter from Jacob Wagner Esqr: of the Department of State dated March the 20th. 1805 in answer to mine of the 3d. of that Month it is mentioned, ‘That a claim in the name of Falconar, Forman, Betts & Price for supplies in the 4th. year of the French Republic appears to have been directed to be liquidated by the Commissioners under the Louisiana Convention.’ I feel at a loss to know whether it is to be understood by the foregoing extract, that the merits of the claim were yet to be acted on, or that this decision had been made, and the amount only remained to be ascertained. If the latter be the case I have hopes that the money will ere long be received.
“Mr. Falconar has been dead now nearly eighteen months and did not leave property enough, independent of this claim, to pay his debts. The creditors have become importunate, and if the above claim should not be recovered in a short time, the whole property belonging to the deceased must be sold to satisfy the demands against him. In such an event the situation of Mrs. Falconar and a large family of female children will be helpless and forlorn indeed. She wishes to save the Household furniture and a few other articles, and this can only be done in case the French debt can be counted on. Hence it is obvious that this claim, though of small moment in a national view, is of immense importance to the family of the deceased. My situation as administrator is an unpleasant one. It is my duty to apply all the money that can be raised from a sale of the property to the payment of the debts, and I am urged to this by the incessant sollicitations of some of the creditors. But it would be truly distressing to me to withdraw from a family that have always lived in ease articles that appear necessary for their comfort & existence. If the French debt can be counted I could appease some of the creditors and induce them to wait. But if it is not to be expected my duty as administrator will compel me to make immediate sale of the property and to close my administration without further delay.
“The foregoing will, I hope, be received as a sufficient apology for my troubling you once on this business, and also for my requesting the favour to be informed (as not one word has been recd. from Mr. Skipwith) whether the merits of the claim have been decided on; and if so, how soon the money may probably be expected. Your letter directed for the Post Office at George Town cross roads will reach me in a few days.”
 